UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Greenpoint Capital Management, LLC,                                            4/27/2021

                                Plaintiff,
                                                           1:21-cv-01654 (PGG) (SDA)
                   -against-
                                                           ORDER SCHEDULING TELEPHONIC
 Apollo Hybrid Value Management, L.P. et                   SETTLEMENT CONFERENCE
 al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

July 13, 2021 at 2:00 p.m. The settlement shall proceed by telephone unless the parties advise

the Court that they have access to and prefer proceeding by alternative remote means, such as

by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              May 27, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
